 

big QWlQQl_Z__Z?_-¢Swd j|chciai§l:€ _Filed: 0_3/26/19 Page 17iner

UN|TED STATES BANKRUPTCY COURT `
FOR THE WESTERN DlSTR|CT OF MlCHlGAN

 

In Re: Steven John Chi|dress Case #: /q" §/Z?-rf
Rebecca Ann Chi|dress Chapter 13 l
. Hon.: l
Debtor(s) Filed: /)VHR£H Z.£O, 20 'Cf '
/
OR|G|NAL CHAPTER 13 PLAN
PREAMBLE
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmab|e.

in the following notice to creditors you must check each box that applies
To Credltors: Your rights may be affected by this P|an. ‘Iour claim may be reduced, modifiedl or eliminated.

You should read this P|an carefully and discuss it with your attorney if you have one in this bankruptcy case. |fyou do not have -
an attorney, you may wish to consult one.
lf you oppose the P|an’s treatment of your claim or any provision of this P|an, you or your attorney must file an objection to §
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy l
Court. The Bankruptcy Court may confirm this P|an without further notice if no objection to confirmation is l`l|ed. See
Bankruptcy Ru|e 3015. |n addition, you may need to file a timely proof of claim in order to be paid under any P|an.
_ The following matters may be of particular importance Debtors must check one box on each line to state whether or not the `
; P|an includes each of the following items. lf an item is checked as "Not lncluded” or ig both boxes are checkedl the provision ‘
will be ineffective if set out later in the Pian '

 

A limit on the amount of a secured claim, set out in Paragragh |||.C.2.c. and |||.c.1.f., which may
result in a partial payment or no payment at a|| to the secured creditor _|ncluded X Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in

 

 

 

 

 

 

Paragraph lV.R. _|ncluded X Not included
Nonstandard provisions, set out in Paragraph lV.R. __lncluded X Not included
l
l l. PLAN pARAMET£Rs

A. APFLlCABLE COMMITMENT PER|OD fACPl - 11 U.S.C. § 1325|b|f¢ll
( }The ACP is 60 months.

(X )The ACP is 36 months. However the duration of payments may be extended to complete the plan.
B. L|QU|DAT]ON ANALYSES¢
1. The amount to be distributed to holders of allowed unsecured claims shall not be less than the value of the non-exempt equity of

the Debtor(s) less the costs of sale. The liquidation value of the estate as required by 11 U.S.C. 1325 (a)(4) is $0.00
2. The estimated base amount to be paid to the general unsecured creditors is $6,500.00

 

Case:lQ-OlZZ?-vad Doc #:6 Filed: 03/26/19 Page 2 of 10

ll FUND|NG
A. PLAN PAYMENT The Debtor(s) shall make payments in the amount of $1,898.00 perl )week, ( ) bi-weekly, { )semi-monthly,
(X )month|y, and/or( )Other (see ”Additlonal P|an Payment Provisions”) for the minimum of the ACP.

( )Additional P|an Payment Provisions:

lll. D|SBURSEMENTS
A. ADM|N|STRAT|VE CLA|MS. The Debtor(s) shall pay in full, in deferred cash payments all allowed claims entitled to priority under
11 U.S.C. § 507, including
1. Court filing fee.
2. Trustee fee.
3. Attorney fees exclusive of costs and expenses: An initial fee of $3,200.00 less fees paid of $500.00, leaving a fee balance in the

amount of $2,700.00 to be paid by the Trustee pursuant to the priorities set forth in paragraph |V H. of this P|an, unless otherwise
marked below:

 

a. (X ) Attorney fees shall be paid at the rate of $350.00 per month until paid in full pursuant to paragraph lV. H of the P|an.
b. ( )Attorney fees shall be paid after all necessary equal monthly payments on secured continuing claims, secured claims,
assumed executory contract/unexpired lease claims which is a modification of paragraph |V.H.

4. Expenses advanced to the Debtors {paid by the attorney to the C|erk of the Court or the service provider} include:
Fiiing fee (enter amount or N/A)
$__N/A mandatory credit counseling or financial management class (enter amount or N/A);
$__N/A other (explain and enter amount, or enter N/A).

 

B. PR|OR|TY CLA|MS

1. Domestic Support Obligation lDSOl Prepetition DSO payment arrears as of the petition date shall be paid directly by the Debtor(s)
unless marker below;

( ) by the Trustee

 

Mandatory lnformatlon:

 

Name of DSO payees Monthly Amount Estimated Arrears

 

 

 

 

 

 

 

2. a. Prepetition Priority Tax Claims: Prepetition priority tax claims are allowed claims entitled to priority under 11U.S.C. § 507 and
shall be paid in full by the Trustee.

Mandatory information:

 

Creditor Name Estimated Amount Nature Debt

 

 

 

 

 

 

 

b. Post-Petition Priority Tax C|aims: Absent objection, post-petition priority tax claims shall be paid in full pursuant to 11 U.S.C. §
Section 1305(a)(1) and (b). Any portion of a post-petition claim under 11 U.S.C. § 1305 that is not paid through the P|an for

whatever reason, including dismissal or conversion to Chapter 7 , will remain non-dischargeab|e, even if the debtor(s) receive(s) a
discharge.

3. Other Priority C|alms or Payment Provlsions:

C. SECURED CLA|MS

 

 

lTh¢ Debtor will comply with 11 u.S.C.§ 1325[:)(8) and shall, prior to confirmation of the l’|anl provide the Trustee with an afFidavit or other evidence li.u. wages deduction, a statement from Frlend of the Court, or a statement from the
recipient) that all pcst-p¢tition, pro-confirmation, 050 payments are current).

-2_

 

CQS ;|.MZ:S_WQ__D_O_C__#;_G __F_l€d! 03/26/19 PaCie 3 Of lO__

_____________ _____ __ _ _______i

l
2. The amount stated ls an estimate only a nd the proofof claim controls as to the amount of the claim. This provision does not preclude any party in interest from filing an objection to the claim.

1. Real Property:
a. Mortgage Payments: Uniess otherwise stated, the Trustee shall commence paying the first post- petition mortgage payment l

on the first day of the month following the month of the petition date.
l

b. Princlpa| Residence Fost-Petition Mortgage Payments and Prepetltion Arrears: The following is the street address and the y
tax |D parcel no. for the principal residence of the Debtor(s): l

Property #1 , Property #2

 

 

 

 

 

 

 

 

 

 

Creditor Name Estimated Monthly Estimated Taxes & insurance Escrowed With
Payment Amount3 Arrears4 Lender? Y/N

#1.ocwen Loan servicing ssoo.oo $5,000.00 yes `

#z. `

c. Non-Resldentlal Post-Petition Mortgage Payments & Pre-Petition Arrears. The following is the street address and the tax |D
parcel # for the non-residential real property of the Debtor(s):

 

 

 

l
Property #1 4 Property #2 i
Creditor Name Estimated Month|yiii Estimated Taxes & insurance Escrowed With l
Payment Amount Arrearsiv Lender? V?N
§ #1
l #2

 

 

 

 

 

 

l d. Prepetition Rea| Property Tax Claims: C|alms of taxing authorities on real property pursuant to State law will be paid pro-rata as
set forth in |V H. unless a fixed monthly payment is set forth below after the post-petition on-going mortBe payment(s) v

 

 

Taxing Authority Amount De|inquent Tax Years Optiona| equal monthly payment

 

 

 

 

 

 

 

 

e. Rea| Property Tax Escrow: ‘

Debtor(s) will not utilize a tax escrow with the Trustee unless marked below; l
|
l )Debtor(s) will utilize a tax escrow through the P|an. The Debtor{s) must provide the tax bill to the Trustee and verify taxes are l

paid each year until completion ofthe P|an. Tax escrow accounts will fund after on-going monthly mortgage payments but prior to other '
| secured creditors

 

Reai Property Address Parcel Number Taxing Authority Monthly Escrow Amount

 

 

 

 

 

 

 

 

f. Who|ly Unsecured Liens: The following claims shall be treated as unsecured by this plan since there is no equity in the property to `
secured the claim. Upon completion ofthe Plan, the lien shall be discharged removed from the property. The Debtor(s) may move under `
Fed. R. Bankr. P. 7070, on notice to the hoider of such a claim l

 

3 The monthiy payment amount is an estimate end the Trustee shall pay the monthly payment amount based on the proof ofc|aim as filed. The Plan authorizes the Trustee to make post-petition regular mortgage or iand contract payments j
prior to the proof of claim being filed. This provision does hot preclude any party in interest from filing an objection to the claim.

4 The amount of prepetition arrears ls an estimate and the `l'rustee shall pay the prepetition arrears based on the proof of claim as fiied. Any claim fiied for prepetition arrears shall be paid through the Plan over a reasonabie period of time :
and pro-rata with other secured creditors without lnterest,. l

 

__ _iCB.SE;ZLQ-OlZZ?-_SW_G DO,Q#ZG _Fi_|ed: OS/ZL/lQ _ Pkargjei£,¢@°£i

j 5 Any creditor lh this class shall retain its lien on the real property pursuant to applicable State law and shell be entitled to receive its statutory interest and collection fees as set forth in its proof ofciaim.

who refuses to release the |ien, for an order declaring the lien and for related relief. TheSe ClaimS are at fO|lOWS:

 

Property Address

Creditor

C|aim
Amountr,

Property
Va|ue

Senior Lien
Amount

 

 

 

 

 

 

 

 

 

2. Persona| property:

a. Pre-Confirmation Adequate Protections Payments (APP): if the Trustee is to pay pre-confirmation APP the secured creditor’s
name, address, and the account’s number and payment amount must be provided, and it must be signified by entering the monthly
payment amount in the box marked "Pre-Conf. APP” under b. or c. of this paragraph. The trustee will not disburse an APP until a
proof of claim is filed with documentation of a perfected lien satisfactory to the Trustee,

b. Secured Claims Subject to Finai Paragraph of 11 U.S.C. § 1325{al: Each secured creditor in this class has a lien that is not
subject to 11 U.S.C. § 5061. C|aims in this class shall be paid as follows plus an additional pro-rata amount that may be available
from funds on hand at an interest rate specified below or the contract rate specified in the proof of claim, whichever is lower.

 

 

Hillsdale, Ml 49242

Creditor, Address & Account ii Col|atera| Balance Owing lnt. % Pre-Conf Equal Monthly
App Payment

sAc Finance 2009 chevy 511,206.00 5% 5452.00

3191 W. Care|eton Rd Traverse

 

 

 

 

 

 

 

 

 

c. Secured C|alms Subject to 11 U.S.C. § 506s: C|alms in this class shall be paid as follows plus an additional pro-rata amount that
may be available from funds on hand at an interest rate specified below or the contract rate specified in the proof of claim whichever :
is lower. Creditor will be paid the fair market value (FMV) as a secured claim and any ba|a|ce due as a general unsecured claim.

 

Creditor, Address & Account lt

Collatera|

FMV

lnt. %
Rate

Pre-Conf
APP

Equal Monthly
Payment

 

 

 

 

 

 

 

 

 

3. Secured C|alms of the internal Revenue Service and the State of Michigan shall be paid as stated beiow:

 

 

Creditor & Address Co|iateral

Reai/Personal Froperty

Secured C|aim amount

lnt. %

Equal Monthly Payment

 

 

 

 

 

 

 

 

 

6 This is the estimate of the Ddebtoris] as to the amount owing co the creditor. The proof ul claim shall control as to amount ofciairn. The provision does riot preclude any pany in interest horn filing an objection co she claim

7 Such a ciaim is not subject to "crarndown" and will be paid the full balance owing. lf the collateral is a motorvehl`c|e and is destroyed, the Debtor(s), with consent from the secured creditor and Trustee, or by order ofthe Court, may use

the collateral insurance proceeds to purchase replacement collaterall to which the creditors lien shall attach

s little collateral is a motorvehic|e and is destroyed the Debtor(s], with consent from the secured creditor and Trustee, or by the Court. may use the collateral insurance proceeds to purchase replacement collatera|, to which the

creditors lien shall attach.

5 ll' the creditor files a proof of claim with a balance owing which is different from the amount listed above, the proof ofciaim shall control as the amount ofthe dedt, unless a party in interest objects to the proof of c!alm.

 

_ ,_,l

 

QaS€le-Olz,§?¢_S\/Vd ______D_O_C Hf§, Filsdf OS_/__Z_GLl_Q ,£aoe 5 Oi_l_O___

10 The amount stated is an estimate only and the proof ofc|aim controls as to the amount of the claim. This provision does not preclude any party in inserest from filing an objection co the claim.

11 The interest rate on tax claims that is in effect during the calendar month in which the plan ls confirmed shall contro|. 11 U.S.C. § 511ibl. The Trustee has the authority to make adjustments to its records to comply with tha Bankruptcy §
Code.

4. Collateral to Be Surrendered[Executog¢ Contract to Be Re|ected: The property listed below is surrendered to the creditor, and y
l the executory contracts/unexpired leases are rejected: l

 

Creditor Property/Contract Description

 

 

 

 

 

 

The automatic stay shall be terminated upon entry of the confirmation order and any deficiency claim or claim arising from rejection i
shall be treated as a general unsecured claim, subject to paragraph lV.G. i
5. lunior Lien Holders on Surrendered Property: if a creditor holding a junior lien has f`lied a secured proof of claim, such claim shall

be treated as a general unsecured claim if the value of the property, set forth below in the column entitles ”Property Va|ue,,” is equal '
to or less than the amount of the senior secured claim, absent an objection. These creditors are as follows

 

Creditor, Address & Account No. Property Address C|aim Amount la Property Va|ue Senior Lien Amount

 

 

 

 

 

 

 

 

 

D. ASSUMED EXECUTORY\CONTRACTS AND UNEXP|RED LEASES: The following executory contracts and/or unexpired leases, '
including land contract(s), are assumed:

 

 

Creditor, Address & Account No. Property Description Monthly Payment No. Of Months Cure Amount l
Amount Remaining l

 

 

 

 

 

 

 

E. DlRECT PAYMENT BY THE DEBTOR|Sj OF THE FOLi.OWlNG DEBTS: All claims shall be paid by the Trustee unless listed herein:

 

Creditor, Address & Account # Collatera|/Obligation Baiance Owing lnt. %

 

 

 

 

 

 

 

|
F. UNSECURED CRED|TORS l

1. General Unsecured Creditors: C|alms in ths class are paid from funds available after payment to ali other classes The payment y
allowed to the general unsecured claimants will be satisfied by:

( ) Payment of a dividend of 100%. P|us present value of % interest, if necessary to satisfy 11 U.S.C. § 1325(a)(4) OR

(X ) Payment of a pro-rata share of a fixed amount of $6,500.00 or payment from all disposable income to be received by the
l Debtor(s) in the ACP, whichever pays more. This fixed amount shall be reduced by additional administrative expenses

including attorney fees approved under 11 U.S.C. § 330(3). However, this fixed amount shall not be reduced below the
liquidation value specified in paragraph l.B.

l

l

G. SPEC|AL UNSECURED CRED|TORS: 'l'he special unsecured claims listed below are an exception pursuant to 11 U.S.C. § 1322(b}(1} l

and may include, but are not limited to, non-sufficient funds (NSF) checks, continuing professional services and non- l
dischargeable debts (e.g., student loans, criminal fines).n These special unsecured claims shall be paid as follows:

 

 

Case:lQ-_QerZ?-vad Doc #:76, Filed:03/26[19 Paqe G¢QflO

 

 

ln a 36 month ACP case with the base to general unsecured creditors paid within 36 months, the special unsecured creditors y
will be paid pro rata with other general unsecured claims during the first 36 months and then that portion of §

 

12 |f the table below is blank, orth|s case has a 50 month ACF, then there will be rio special treatment for special unsecured creditors.

the special unsecured creditor's claim that can be paid during the remainder of the 60 months from the data the first P|an payment
is due will be paid exclusive of all other general unsecured claims during the remaining 60 months

ln a 36 month ACP case with the base to general unsecured creditors paid beyond 36 months, the special class unsecured creditors
will be paid pro rata with other general unsecured claims during the first 36 months and until the specific fixed base amount to the
general unsecured creditors is satisfied and then that portion of the special unsecured creditor‘s claim that can be paid during the
remainder of the 60 months from the date the first P|an payment is due will be paid exclusive of all other general unsecured claims
during the remaining 60 months.

ln a 60 month ACP case, special unsecured creditors will be paid pro rata with the general unsecured creditors during the 60 months.

 

Special Unsecured Creditor Name Reason For Special Treatment interest Rate

 

 

 

 

 

 

 

 

lV. GENERAL PROV|S|ONS

A. DlSPOSABLE lNCOME, TAX RETURNS & TAX REFUNDS Debtor(s) submit(s) all or such portion of future earnings or other future
income of Debtor(s) to the supervision and control of the Trustee as is necessary for the execution of the P|an. Un|ess this P|an provides
for a dividend of 100% to all allowed general unsecured creditors, the Debtor(s) shall pay all disposable income as defined in 11 U.S.C.
§ 1325lb) during the ACP. Unless otherwise provided in this Plan, Debtor(s) shall remit to the Trustee tax returns and tax refunds and
other disposable income for the ACP for administration pursuant to their P|an or as otherwise ordered by the Court. income tax refunds
and other disposable income paid to the Trustee in a P|an with a 36 month ACP will operate to decrease the term of the P|an to the ACP z
but not below the 36 month ACP, rather than increase the dividend paid to general unsecured creditors. The Debtor(s) shall continue
the same level of tax deductions as when the case was filed except as affected by changes in dependents and/or marital status.

Based on the disposable income available the Trustee shall have the discretion without further notice to creditors to:

1. increase the percentage to the unsecured creditors as a result of additional payments made under this provision subject to the
| imitation set forth in this paragraph,

2. reduce the terrn of the P|an but not below the APC; and,

3. Determine if available funds are not disposable income when the Debtor(s) provide{s) the Trustee with supporting
documentation l

B. VEST|NG OF ESTATE PROPERTV Upon confirmation of the Plan, all property of the estate shall remain property of the estate until
discharge unless marked below:
(X ) Pursuant to 11 USC § 1327 (b) upon confirmation of the Plan, all property of the estate shall vest in the Debtor(s), except (|)
future earnings of the Debtor(s); (||) additional disposable income, and (|l|) other real and personal property necessary to fund the l
P|an which is identified as follows:

 

Regard|ess of whether any real or personal property is vested in the Debtor(s) or the estate, insurance proceeds derived
from such real or personal property shall be deemed property of the estate. Subiect to footnotes vii and viii of paragraph |||.C.2, |
such insurance proceeds may be used by the Debtor(s), upon prior Court approval, to purchase replacement collatera|.

ln an case, all property of which Debtor(s) retain(s) possession and control shall be insured by the Debtor(s). The Trustee is l
not required to insure property and has no liability for damage or loss to any property in the possession and control ofthe Debtor(s) l

C. POST-PETIT|ON ACTlON BY DEBTOR|Sl.
1. Post-Petition Sale of Property of Estate: in the event that the Debtor(s) seek(s) to sel|, before entry of the discharge, property
of the estate constituting personal property with a value in excess of 52,500, or any real property regardless of value, the Debtor(s) l

_5_

 

 

CaSe:lQ;QlZZZ¢S_wd Doc#:6 Filed;r,03/26/19_ Page?of 10

shall request prior Court approval pursuant to 11 U.S.C. § 363 and any applicable rules.

2. Post-Petition Sale of Property of Debtor|sl: in the event that the Debtor(s) seek(s) to se|l, before entry of the discharge, personal .
property of the Debtor(s) with a value in excess of $2,500, or any real property regardless of value the Debtor(s) shall seek prior Court !
approval with notice to any parties in interest as the Court may direct.

3. Post-Petition incurrence of Debt by Debtorls| and Related Re|ief: Upon the prior written approval of the Trustee, the Debtor(s) l
may incur post-petition debt for a motor vehic|e, whether through financing or lease transaction. The Debtor(s) may trade in an existing 1
motor vehicle provided that the Debtor(s) satisfy in full any obligations related to such motor vehicle. The Debtor(s) may incur other, l
similar post-petition debt as allowed by the Court.

D. UNSCHEDULED CRED|TORS F|l.lNG CLA|MS. lf a creditor's claim is not listed in the schedules, but the creditor files proof of
claim, the Trustee is authorized to classify the claim into one ofthe classes under this Plan and to pay the claim within the class, unless j
the claim is disallowed

 

E. LATE F|LED CLA|MS |f a claim is not timely filed, the Trustee may in his/her discretion provide notice of intent to pay the claim.

F. L|M|TAT|ON OF NOT|CES.

1. Genera|: lfthe Debtor(s) fi|e(s) a plan modification pursuant to 11 U.S.C. § 1329 or a motion requesting relief, the plan modification
or motion, and appropriate notice thereof, shall be served on (a) the Trustee, (b) the United States Trustee, and (c) any party or entity
adversely affected by the plan modification or request for relief. |f service under (c) request service on the creditor matrix, subsequent
to the claims bar date pursuant to Fed. R. Bankr. P. 3002, service may be made on creditors that hold claims for which proofs of claim ,
have been filed, and any governmental unit that is a creditor in the case.

 

2. Fee App|ications: Subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002, if an attorney for the Debtor(s) files an 5
application for compensation pursuant to 11 U.S.C. § 330, the application, including appropriate notice and an opportunity to object, g
shall be served on (a) the Trustee, (b) the Debtor(s}, and (c) the United States Trustee. Appropriate notice of the application, including l
an opportunity to object in the same form as attached to the Loca| Bankruptcy Ru|es, shall be served on (a) creditors that hold claims l
for which proofs of claim have been filed, and (b) any governmental unit that is a creditor in the case. l

|f service is made pursuant to this paragraph, the Debtor(s) shall file a certificate of service specifying parties and entities served.

l
G. CI.AIMS ANDAMENDED CLA|MS |fa proof of claim is filed and Trustee has previously made a distribution to general unsecured l
creditors, the claim shall be entitled to the same pro rata distribution as that previously paid to general unsecured claims, to the extent l
possible, even ifthe base to general unsecured claims exceeds the amount stated in the confirmed P|an. TheTrustee shall not be required `
to recover any overpayments to general unsecured creditors as a result of the filing of the aforementioned claims.

 

1. With regard to secured claims filed by creditors holding security interest in real property that is surrendered pursuant to the ;
Plan, each such secured creditor must file an amended claim asserting its unsecured deficiency claim, if any, on or before the date 90 l
days after the foreclosure sa|e. This proof of claim for any deficiency must be conspicuously identified as an ”UNSECURED DEFlClENCY |
CLA||V|.” Attached to the proof of claim for the deficiency amount must be a detailed statement providing that the property was disposed l
of, the amount of the sale proceeds, a summary of costs incurred in connection with the disposition, and the unsecured deficiency 3
balance remaining. This proof of claim must be filed even though a previous secured or unsecured claim was asserted prior to the l
disposition of the property. The failure to timely file a deficiency claim shall preclude the secured creditor from receiving further ,
distributions under the P|an and such secured creditor's claim shall be subject to discharge. l

 

2. With regard to secured claims filed by creditors holding liens in personal property surrendered pursuant to the Plan, and non» §
debtor counterparties whose executory contracts or unexpired leases are rejected under the Plan, each such secured creditor, or non l
debtor counterparty must file a claim asserting its unsecured deficiency or rejection damages, if any, by no later than 180 days after entry l
ofthe order confirming the P|an. The proof of claim for any deficiency or "REJECT|ON DAMAGES CLA|M,” as applicable Attached to the
proof of claim for the deficiency or rejection damages must be detailed statement providing, if applicab|e, the date the property was
disposed of, the rejection damages the amount of any sale proceeds a summary of costs incurred in connection therewith, and the l
unsecured deficiency balance remaining This proof of claim must be filed even though a previous secured or unsecured claim was §
asserted prior to the surrender, rejection, or disposition of the property or rejection of the executory contract or unexpired |ease. The l
failure to timely file a deficiency or rejection damages claim means that such creditor or non-debtor counterparty shall be precluded from l
receiving further distributions under the Plan and such claim shall be subject to discharge '

 

3. A C|aimant treated as holding a wholly unsecured claim pursuant to paragraph |l|.C.l.f shall file a proof of claim within the time |
prescribed in Fed.R.Bankr.P.SOOZ©), and any such claimant who does not file a proof of claim is not entitled to receive a distribution l

 

_ , __ , ,a___ HMWMQLSM,¢D@Q as ricci:_03/26/___19M mae §_9119

under the P|an. if such claimant files a secured proof of claim, the Trustee is authorized to treat such claimant as holding an unsecured l
claim.

H. TRUSTEE POST-CONF|RMAT|ON DlSBURSEMENT: l
____-____________

1. Priority of payments: Un|ess otherwise specifically stated in the Plan, the following categories of claims will be paid in the l
following order lon a pro-rata basis within each category): |

a. Unpaid court filing fees, regardless of any Plan provision to the contrary; l
b. trustee administrative fee;
c. allowed DSO claims paid through the P|an ‘
d. attorney fees and expenses, as allowed by an Order of the Court,, subordinated to monthly continuing claims payments
covered under 11 U.S.C. § 1322(b)(2j;

e. continuing, long-term, nonmodifiable allowed claims:s,

f. other allowed secured claims (inc|uding arrears) and allowed claims arising from assumed executory contracts or
unexpired leases (including any cure] with respect to which (|) the last payment will become due within the term of the
P|an; and (ii) the Plan provides for equal monthly payments;

g. arrears on continuing claims and other secured claims for which the Plan does not specify equal monthly payments,'

h. allowed priority unsecured claims; and _
i. A||owed general unsecured claims. l

 

2. Post-Petition Mortgage Payments: if the Plan directs the Trustee to make any post-petition mortgage payment, the Trustee l
may:
a. modify the orr-going mortgage payment upon receiving a notice pursuant to Fed.R.Bankr.P.SOOZ.l(b),' 5
b. increase the Plan payment by the amount of any mortgage payment increase plus additional trustee commission for any l
mortgage increase; l
c. amend a wage order of ACH payment amount for such increase with notice to the employer or ACH payor, Debtor(s) and ,
the attorney for the Debtor(s); and i
d. adjust the post-petition mortgage or land contract payment date, or the date through which any arrears or cure is y
calculated as needed to conform to any proof of claim filed by the mortgagee or land contract vendor. _`

3. initial Disbursement Date: Except as otherwise stated in the Plan, a payment designated as equal monthly payments on
secured claims, executory contracts/unexpired leases, priority unsecured claims, attorney fees, and tax escrow accurals shall be
deemed to commence the first day of the month following the month of the petition date.

 

|. TAX RETURNS. Al| tax returns due prior to the petition date have been filed, except:

 

______

J. DEBTORIS| ENGAGED IN BUS|NESS. l

1. Any Debtor is self-employed and incurs trade credit in the production of income comply with 11 U.S.C. § 1304 regarding
operation of the business and any order regarding the continuation of a business operation entered in this case.

2. Any Debtor who, directly or indirect|y, holds a controlling interest in a limited liability company, partnership or other corporation :
that incurs trade credit in the production of income, or who is otherwise in control of such an entity, shall cause the entity to comply
with 11 U.S.C. 1304(c} and any order regarding continuation of a business operation entered in this case as if the Debtor were
:engaged in business” within the meaning of that section;

3. The duties listed in 11 U.S.C. § 1304(c) are imposed on any Debtor described in this Paragraph lV.J, and are incorporated herein
by reference.

K. EFFEC|' OF ADDITIONAL A‘ITORNEY I-`EES BEYOND THE NO LOOK FEE. Any attorney fees and expenses beyond the no-look fee
shall be paid as administrative expenses and shall not be paid out ofthe bases previously disbursed to general unsecured creditors. The

Trustee shall not recover funds disbursed to general unsecured creditors to satisfy any administrative expenses awarded to the attorney §
for the Debtor(s).

L. PLAN REFUNDS The Trustee may agree to reasonable refunds to the Debtor(s) from the funds paid to the Trustee. The Plan !

 

-3_

 

 

 

__ _ __ aj ___ ____1____(;5,$@:19-012__2_7_-§&0 ___QO_C__#!6_,_';_"_9(1_§9,3/_2_6/ 151 _Bag,e_g O_f_]_'O

 

duration may be extended to repay all refunds granted The Debtor may be required to file an amendment to the P|an.

 

_ xii C|aims in this category include non-modifiable claims, including allowed secured claims, on which the last payment is due after the term ofthe plant and for which the Flan provides for a set monthly payment |subject to adjustment us
set forth below). This category includes residential mortgage obligations, land contract obligationsl and other long term, non-modifiab|e obligations under assumed executory contractfunexpired |uses. l

M. TRUSTEE'S AVO|DANCE POWERS. The Debtor(s) acknowledges that the Trustee has discretion to utilize certain powers under l
Chapter 5 of the Bankruptcy Code. Notwithstanding any other language in this Plan, no lien shall be involuntarily avoided unless an y
adversary proceeding is filed, except judicial liens may be avoided pursuant to 11 U.S.C. § 522(f) in connection with confirmation of the l
Plan upon proper notice. The Debtor{s) may not commence any avoidance action without court authorization or written consent ofthe .
Trustee,. The Debtor(s) acknowledge(s) that any avoidance actions are preserved for the benefit of the estate pursuant to 11 U.S.C. § `
551. f

 

N. L|£N RETENT|ON: With respect to each allowed secured claim provided for by the Plan, the holder of such claims shall retain the l
lien securing such claim until the earlier of (i) the underlying debt determined under applicable non-bankruptcy law is paid in full, or (ii) !
entry of the discharge; provided, however, that entry of the discharge shall not release a lien that secures a claim subject to treatment
under 11 U.S.C. § 1322(a)(5). Upon the occurrence of (|} or (ii) above, the holder shall release its lien and provide written evidence of
the same to the Debtor(s) within 30 days after (|) or (ii) above. Notwithstanding the foregoing, ifthis case ofthe Debtor(s) under Chapter l
13 is dismissed or converted without completion of the Plan, the holder of such claim shall retain its lien to the extent recognized by
applicable non-bankrupty |aw.

 

O. MOD|F|CAT|ON OF THE AUTOMAT|C STA¥. Upon the filing of a motion for relief from the automatic stay, the Trustee shall suspend §
disbursement of funds to that creditor but shall hold said funds until further order of the Court. Upon entry of an order modifying the :
automatic stay and unless otherwise provided for in such order, the Trustee shall not disburse held or on -going payments to that creditor l
on that claim, until creditor files an amended claim or Debtor(s)file(s) an amended P|an direction the Trustee how to pay creditor's claim. |
Such amended proof of claim or P|an amendment shall be filed within 120 days after entry of the order modifying the automatic stay.
An amended claim filed by such creditor shall be afforded the same secured status as provided for under the P|an. if a creditor fails to l
file an amended claim or Debtor(s) fails(s) to file an amended Plan directing the Trustee how to pay creditor's claim within 120 days of _
the entry of the order modifying the automatic stay, any held amounts shall be released for the benefit of the other creditors in l
accordance with the confirmed P|an and Trustee shall cease holding any future funds for on-going payments on such claim unless l
otherwise ordered by the Court. However, if a creditor files a claim after the order modifying the automatic stay and the confirmed Plan l
directed that such creditor was to be paid directly by Debtor(s) on such claim, such claim will not be paid by the Trustee. ;
P. NOTlCE OF FEES EXPENSES AND CHARGES PURSUANT TO FED.R.BANKR.P.3002.1. The claim evidenced by notice of fees, expenses l
and charges pursuant to Fed.R.Bankr.P.SOOZ.l will be treated as a separate debt or claim consistent with treatment of the underlying ,
claim provided for under the Plan,

Q. NON-APPL|CAB|L|T¥ OF FED.R.BAN|(R.P.3002.1. The requirements and provisions of Fed.R.Bankr.P.3002.1 shall not apply to the l
Trustee in any chapter 13 case where the Plan as confirmed surrenders property to the creditor as provided in 11U.S.C.§ 1325(al(5)(C) `
or proposes that Debtor(s) pay the creditor directly or to any claim as to which the automatic stay is modified for purposes of allowing i
the secured creditor to exercise its rights and remedies pursuant to applicable non-bankruptcy law. ;

R. NONSTANDARD PROV|S|ONS. None

 

 

 

______o_@aSe-_lg_.clzzzewa __ o_Qc_#:e___Ei_l_e_d_: 0_3/2§/;_9___5’_§9€119 0110_

l
BY F|LlNG THlS DOCUMENT, THE ATI'ORNEY FOR THE DEBTOR(S) OR DEBTOR[S) THEN|SELVES, |F NOT REPRESENTED BY AN ATTORNEY, ALSO l

 

lDate: ;,/2-0 [~’-O/q W»~ CA¢.Q_-/¢»e/:»"~ l
‘ Steven lohn Childress, Debtor

perez S/QO/QO/q ii:éz¢g:¢c €/Q-FG(/LM
Rebecca Ann Childress, Deb y
Date:_j"'é© f (C%

\

    

 

 

 

